Title: To George Washington from Robert Morris, 26 November 1783
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 26th Novr 1783
                  
                  I have been honored with the Receipt of your Excellencys Letter of the 18th Inst. and in Consequence shall send this to the City of New York which I hope and expect is now in our possession.  It is unnecessary to assure you Sir how pleasing it would be, to comply with the Wishes of the Officers now in Service, as expressed in their Memorial of the 17th Inst. because I am sure both you and they must be convinced of my disposition to render Justice to every part of the Army, but alas, Sir the good Will, is all which I have in my power.  The means of Making payment is not.  on the Contrary I am constantly involved in Scenes of Distress to keep pace with those engagements which I have already taken for the Subsistance and Pay which the Army have heretofore received.  Those Engagements which I dreaded at the Time were taken under Various Considerations.  The Relief of the Army then to be discharged, Your Excellency’s earnest desire—The Orders of Congress and in particular the Urgency of the Committee appointed to treat with me on that Subject, and my own desire to render service to the Army, these were amongst the Motives which induced me to Hazard an Anticipation of a Million of Dollars on the Public Account.  My Solicitude to fulfill those Engagements is extreme, but my Calls for help are disregarded, and under such Circumstances it cannot be expected that I shall make new Engagements, and there is not any Money in the Treasury.  I lament the situation of the Officers and am truly sorry that the States are so inattentive to the Finances of the Union.  I have the Honor to be, your Excellency’s most obedient and Humble Servant
                  
                     Robt Morris
                  
               